Judgment reversed and case remitted to Supreme Court, New York 'County, for the limited purpose of granting a new hearing of defendant’s motion to withdraw his plea so that he might have the assistance of counsel in attempting to show why he should have been allowed to withdraw his plea of guilty to the *709indictment (People v. Rozzell, 20 N Y 2d 712; People v. Nixon, 21 N Y 2d 338).
Concur: Chief Judge Fuld and Judges Burke, Keating and Breitel. Judges Scileppi, Bergan and Jasen dissent and vote to affirm on the ground that the position taken by defense counsel on the application to withdraw the plea did not constitute a deprivation of constitutional rights.